Citation Nr: 1811176	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  14-14 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an increased rating in excess of 50 percent prior to July 10, 2012, for posttraumatic stress disorder (PTSD). .

2.  Entitlement to a total rating based on individual unemployability, prior to July 10, 2012.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and Veteran's son




ATTORNEY FOR THE BOARD

Alexia E. Palacios-Peters, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1964 to May 1967.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs Regional Office (RO) in St. Louis, Missouri, granting service connection for posttraumatic stress disorder and assigning a 50 percent rating, and a December 2012 rating decision denying the claim for entitlement to individual unemployability.

The Veteran filed a Notice of Disagreement in April 2011 and elected the Decision Review Officer Process.  A decision was issued in December 2012.  The Veteran filed a Notice of Disagreement in January 2013 and a statement of case was issued in April 2014.  The Veteran filed a substantive appeal (VA Form 9) in April 2014.

The Veteran was afforded a hearing before the undersigned Veterans Law Judge at the RO in St. Louis, Missouri in April 2017.  A written transcript of this hearing has been prepared and incorporated into the evidence of record.

At the Board hearing, the Veteran stated on the record that he was satisfied with the 70 percent rating assigned for his service-connected PTSD, effective from July 10, 2012.  Accordingly, the issues on appeal are listed on the cover page.



FINDINGS OF FACT

1.  Prior to July 10, 2012, the Veteran's service-connected PTSD resulted in at most occupational and social impairment with reduced reliability and productivity.

2.  Prior to July 10, 2012, the Veteran's service-connected PTSD does not render him incapable of securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating in excess of 50 percent prior to July 10, 2012, for PTSD have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.59, 4.130, Diagnostic Code 9411 (2017).

2. The criteria for a TDIU due to the service-connected PTSD, prior to July 10, 2012, have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16, 4.19 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).



Increased Rating - PTSD

The Veteran contends he is entitled to a rating higher than 50 percent for his PTSD prior to July 10, 2012.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.   § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2017); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2017); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2017); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2017). Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition. Schafrath at 594; See also 38 C.F.R. §§ 4.1, 4.2.

The Veteran is seeking an increased rating for his service-connected PTSD, which is rated as 50 percent disabling, prior to July 10, 2012, in accordance with the criteria set forth in the Schedule for Rating Disabilities, 38 C.F.R. Part 4, Diagnostic Code 9411.

A 70 percent evaluation is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and the inability to establish and maintain effective relationships. Id.

A 100 percent evaluation is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

Additionally, consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126 (a).  Furthermore, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (b).  It is necessary to evaluate a disability from the point of view of the Veteran working or seeking work. 38 C.F.R. § 4.2.

After a review of the record, the Board finds that the impact of the Veteran's service-connected PTSD on his occupational and social functioning warrants a 50 percent disability rating for the period prior to July 10, 2012.  38 C.F.R. § 4.130, DC 9411.  The Board has reviewed all the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this timeframe.

In February 2011, the Veteran reported he had been doing ok.  See February 2011 VA treatment records.  The Veteran had not been leaving his home much, mostly due to weather.  Id.  He stated he had been playing computer games, watching television, and completing chores around the house.  Id.  He reports letting things go and not worrying about them.  Id.  He continues to have problems with sleep and nightmares; partly due to problems with his CPAP machine which he is trying to get fixed.  Id.

The Veteran was dressed appropriately for the weather and his eye contact was improved.  Id.  His appearance was clean and neat.  Id.  The Veteran's mood was less depressed and his speech rate and volume were normal.  Id.  His thought process was logical and goal directed.  Id.  The Veteran had no psychosis and reported he still has thoughts about being better off dead but will then have thoughts that he wants to watch his grandchildren grow up.  Id.  He had no intent or plan to harm himself, and was future oriented.  Id.

In March 2011, the Veteran reported he had been doing ok and had just been released after six weeks of PTSD assistance in the VA hospital.  See March 2011 VA treatment records.  He stated he thought it was helpful and he feels better about life in general.  Id.  He had been helping a friend remodel his home and has not been socializing much.  Id.  He reported he still has sleep problems.  Id.  He will wake up and roam around outside checking things.  Id.  His nightmares are more intense and more reduced, down from two times a week.  Id.  His mood had been less depressed.  Id.  He reports he is just learning to do things again that he used to only do while drinking.  Id.

The Veteran was dressed appropriately for the weather and his eye contact improved.  Id.  His appearance was clean and neat.  Id.  His speech was normal rate and volume.  Id.  His thought process logical and goal directed.  Id.  The Veteran had no psychosis but reported he still has thoughts about being better off dead but will then have thoughts that he wants to watch his grandchildren grow up.  Id.  He had no intent or plan to harm himself and was future oriented.  Id.

The Veteran was less irritable and denied suicide or homicide ideations.  Id.  He reported being anxious and uncomfortable in public places.  Id.  He denied hallucinations, delusions, and mania.  Id.  The Veteran exhibited feelings of hopelessness.  Id.  He could identify reasons for living including support of family, friends, and/or spirituality and has viable plan to manage future ideation and intent.  Id.

The April 2011 VA treatment records show the Veteran reported his depression had seemed to improve some.  See April 2011 VA treatment records.  The Veteran isn't as irritable since getting back from Topeka.  Id.  He is still not sleeping well, waking up about around 3:00 AM and has frequent nightmares.  Id.  The Veteran has some projects planned around the house and has seen a friend a few times.  Id.

The Veteran was dressed appropriately for the weather and his eye contact improved.  Id.  His appearance was clean and neat.  Id.  The Veteran's mood was less depressed; his speech was a normal rate and volume.  Id.  His thought process logical and goal directed.  Id.  He has no psychosis, no intent or plan to harm himself and is future oriented.  Id.

In May 2011, the Veteran reported not a lot of change in his mood and functioning.  See May 2011 VA treatment records.  The Veteran slept well due to a prescribed pain medication and did not have nightmares, but stated that prior to the medication his nightmares had been the same in frequency.  Id.  He said his depression is about the same, although possibly worse due to financial difficulties.  Id.  He has not been leaving the house very often.  Id.

The Veteran's appearance was clean and neat.  Id.  His mood was mildly depressed and his affect was tired.  Id.  His speech was a normal rate and volume.  Id.  The Veteran's thought process was logical and goal directed.  Id.  He had no psychosis, no intent or plan to harm himself, and was future oriented.  Id.

The Veteran's June 2012 VA treatment records show the Veteran was able to follow flow of thought.  See June 2012 VA treatment records.  The Veteran described his mood as depressed with an isolated self and no interest or desire.  Id.  He denied suicide or homicide ideations, delusions, mania, and hallucinations although sometimes hears his voice.  Id.  The Veteran's granddaughter lives with him.  Id.

The Veteran endorsed less intrusive thoughts of Vietnam, but was hypervigilant, experienced nightmares, and exaggerated startle response.  Id.  He watches the exits and is uncomfortable in public places.  Id.  The Veteran's home is in the flight path and this prompts intrusive thoughts.  His sleeping is irregular and he averages about five hours a night.  Id.  He will wake up and will roam around outside checking things.  Id.  He feels that the nightmares have decreased, but he continued to have more intense nightmares about five times a week.  Id.

The Veteran stated at the Board Hearing in April 2017 that he was admitted to a VA hospital in November 2010 and was released in January 2011.  See April 2017 Transcript of Board Hearing at 4, 5.  The Veteran testified after he was released from the hospital, he went back to his old ways.  Id. at 5.

The Veteran has been married for 50 to 51 years.  Id. at 8.  He and his wife get along but he states he is hard to get along with sometimes.  Id.  The Veteran suffers from anxiety attacks, trouble sleeping, and takes sleeping pills.  Id. at 9.  Sometimes it takes him up to three hours to get to sleep.  Id.

The Veteran's son testified that the Veteran has had memory problems since the son was born in 1973 and it has continued to get worse.  Id. at 13.  The Veteran was rendered incompetent to handle his finances by the VA in May 2011.  Id. at 14.  The Veteran stated his symptoms were the same when he was released from the VA hospital in January 2011 as it was in July 2012, when he was rated 70 percent.  Id. at 15.

The Veteran reported it would have been a struggle to go back to being a carpenter after being released from the VA hospital because of his PTSD, having to deal with people, and questions that made no sense.  Id. at 16.

For relevant period in question, the Board finds that the VA treatment records support a 50 percent rating for his service-connected PTSD.  The Veteran exhibits occupational and social impairment with reduced reliability and productivity.  His symptoms manifested with nightmares, sleep issues, and depression.  The Veteran denied any suicidal or homicidal ideations.  He sometimes heard his voice, but he denied delusions, mania, and hallucinations.

The evidence demonstrates that the Veteran's symptoms do not support a 70 percent rating for social and occupational impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood.  The Veteran maintained a relationship with his family, including his wife of over 50 years, his son who lives with him, and his grandchildren, especially his granddaughter who also lives with him.  His speech was a normal rate and volume and he appeared to his medical appointments with a neat and clean appearance.  As such, the Veteran's PTSD warrants a rating of 50 percent, but no higher, for the time period from February 1, 2011, to July 9, 2012.  Accordingly, an increased rating in excess of 50 percent prior to July 10, 2012, for PTSD is not warranted.

TDIU

The Veteran contends that his service-connected PTSD rendered him unemployable for the period prior to July 10, 2012, and thus maintains that he entitled to a TDIU.  The Board notes that, generally, total disability will be considered to exist when there is present any impairment of mind or body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation. 38 C.F.R. § 3.340 (2017).

Total disability ratings are authorized for any disability or combination of disabilities for which the Schedule for Rating Disabilities prescribes a 100 percent disability evaluation, or, with less disability, if certain criteria are met.  Id.  Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  Disabilities of one or both upper extremities, or one or both lower extremities, including the bilateral factor, will be considered as one disability.  38 C.F.R. §§ 3.340, 3.341, 4.16 (a).  In exceptional circumstances, where a Veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16 (b).

In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may not be given to the impairment caused by nonservice-connected disabilities. See 38 C.F.R. §§ 3.341, 4.16, 4.19.

Service connection for the time period on appeal was in effect for the PTSD, evaluated at 50 percent disabling; tinnitus, evaluated at 10 percent disabling; and bilateral hearing loss, rated as noncompensable.  The Veteran's combined evaluation for compensation is 60 percent.  The Veteran's PTSD at 50 percent disabling and his combined evaluation for compensation do not meet the minimum percentage requirements for consideration of a TDIU under 38 C.F.R. § 4.16 (a).

What remains to be determined is whether the Veteran's service connected disabilities render him unemployable.

The Veteran submits that he had difficulty maintaining suitable employment due to his PTSD symptomatology.  The Board will not repeat, in its entirety, the discussion of the Veteran's psychiatric symptoms, especially given that the above analysis details the level of such impairment and the appropriate disability rating to account for such impairment.

The Veteran stated that he retired from being a carpenter at the age of 62, sometime around 2009.  See April 2017 Transcript of Board Hearing at 20.  Before retiring, he earned about $45,000 a year for the prior ten years for his own company.  Id. at 20, 23.  The Veteran had been able to generate clientele, was punctual, and finished projects on time.  Id. at 22.  He stated his reliability and dependability were excellent and missed one day of work because he was drunk.  Id. at 26.  The Veteran worked for another company for 23 years before leaving and starting his own company.  Id. at 20.

The Veteran retired in 2009 because of age and dealing with people.  Id. at 6.  He believes that PTSD played a part his retiring.  Id.  He stated it would have been a struggle to return to being a carpenter after his hospitalization in November 2011 because of the PTSD, of dealing with people, and questions that made no sense.  Id. at 16.  The Veteran's son testified the Veteran was aggravated a lot when he stopped working and was aggravated by dealing with people.  Id. at 7.

The Veteran also asserts he should be granted TDIU since he was rendered incompetent to handle his finances by the VA on May 19, 2011.  Id. at 14.  The Veteran's highest education level attained was high school.  

Based on the above, the Board finds that the Veteran's PTSD does not render him unemployable.

The Board acknowledges that the Veteran's service connected PTSD may have caused some occupation impairment as the evidence of record shows that the Veteran became aggravated dealing with people.  However, the Board points to the Veteran's 23 year employment history with the same company, followed by 10 years of employment for his own company.  Additionally, the Board finds the evidence of record does not illustrate that the Veteran was unable to perform the functions of his job due to his PTSD.  The evidence of record also does not show that the Veteran was not able to secure and/or maintain substantially gainful employment as illustrated by the Veteran's managing his own company for 10 years.

The ultimate issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the adjudicator. Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013) ("applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner").  In reaching this conclusion, the benefit of the doubt has been considered; however, the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Accordingly, a TDIU prior to July 10, 2012 is not warranted.


ORDER

Entitlement to an increased rating in excess of 50 percent prior to July 10, 2012, for posttraumatic stress disorder (PTSD) is denied.

Entitlement to a total rating based on individual unemployability prior to July 10, 2012, is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


